 

 

 

THE WEITZ LAW FIRM, P.A.
i | Bank of America Building
| 18305 Biscayne Blvd., Suite 214
: | Aventura, Florida 33160
|
: NOV 27 2019... |
November 26, 2019. enim
VIA CM/ECF The Initial Pretrial Conference in this matter
Honorable Judge Alison J. Nathan is hereby adjourned to January 24, 2020 at
United States District Court 3:30 p.m.
Southern District of New York

 

 

 

40 Centre Street, Courtroom 906
New York, NY 10007-1312

Re: Norris v. D & Express Candy Grocery Corp., et al.
Case 1:19-cv-07567-AJN

Dear Judge Nathan:
The undersigned represents the Plaintiff in the above-captioned case matter.

This is an action pursuant to the ADA, as well as similar state and local statutes. The Initial
Pretrial Conference in this matter is currently scheduled for December 6, 2019 at 3:15 p.m. in Your
Honor's Courtroom. To date, none of the Defendants have yet formally appeared and/or answered
in this matter, having been properly served [D.E. 8 & D.E. 9]. As such, in order to afford
additional time for the Defendants to formally appear and engage in productive subsequent
settlement discussions, the undersigned hereby respectfully requests a 30-day adjournment of
next week’s Conference to a date in late December or early January, or any other date most
convenient to this Honorable Court.

Thank you for your consideration of this first adjournment request.
Sincerely,

By:_/S/B. Bradley Weitz
B. Bradley Weitz, Esq. (BW9365)
THE WEITZ LAW FIRM, P.A.
Attorney for Plaintiff
Bank of America Building
18305 Biscayne Blvd., Suite 214
Aventura, Florida 33160
Telephone: (305) 949-7777
Facsimile: (305) 704-3877
Email: bbw@weitzfirm.com

     

s AL
UNITED STATES DISTRICT JUDGE

 
